Case 1:18-cv-01019-MN Document 437 Filed 08/17/21 Page 1 of 4 PageID #: 19814




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

ARCHERDX, LLC f/k/a ARCHERDX, INC.  )
and THE GENERAL HOSPITAL            )
CORPORATION d/b/a MASSACHUSETTS     )
GENERAL HOSPITAL,                   )
                                    )
                    Plaintiffs,     )
                                    )
        v.                          )      C.A. No. 18-1019 (MN)
                                    )
QIAGEN SCIENCES, LLC, QIAGEN LLC    )
f/k/a QIAGEN, INC., QIAGEN BEVERLY, )
LLC f/k/a QIAGEN BEVERLY, INC.,     )
QIAGEN GAITHERSBURG, INC., QIAGEN )
GMBH, QIAGEN N.V. and JONATHAN      )
ARNOLD,                             )
                                    )
                    Defendants.     )


    PRELIMINARY JURY INSTRUCTIONS FOR AFTER JURY SELECTION
        (To Be Read on Friday after the Jury is Selected, Seated, and Sworn)
Case 1:18-cv-01019-MN Document 437 Filed 08/17/21 Page 2 of 4 PageID #: 19815




I.      INTRODUCTION AND TRIAL SCHEDULE

        Members of the jury: As I mentioned earlier, the trial in this case will begin on Monday of

next week. That morning, I will give you some preliminary instructions for guidance on your role

as jurors in this case.

        Though you have heard this before, I want to again outline the schedule I will maintain

during the course of this trial. Once trial begins, this case is expected to take up to five business

days to try, between Monday, August 23, and Friday, August 27.

        The trial will normally begin each day at 9:00 a.m., will go until around 12:30 p.m., when

there will be about a forty-five-minute break for lunch, before continuing until 4:30 or 4:45 p.m.

There will be a fifteen-minute break in the morning and another fifteen-minute break in the

afternoon.

        What I have just outlined is the general schedule. It is possible there will be some

interruptions if I need to attend to other matters.

        The only significant exception to this schedule may occur when the case is submitted to

you for your deliberations. At that point, you will be permitted to deliberate as late as you wish.

        As I have mentioned, this is a timed trial. That means that I have allocated each party a

maximum number of hours in which to present all portions of its case. This allows me to assure

you that the case is expected to be completed by next Friday.

        Of course, you can help us stay on schedule by being here promptly each morning and

being ready to proceed at the end of each break.




                                                      1
Case 1:18-cv-01019-MN Document 437 Filed 08/17/21 Page 3 of 4 PageID #: 19816




II.     CONDUCT OF THE JURY

        Now before I let you go for the weekend, a few words about your conduct as jurors.

        First, until you have heard all of the evidence and retired to the jury room to deliberate after

closing arguments, you are not to discuss the case with anyone, not even among yourselves during

the trial. If any lawyer, party, or witness does not speak to you when you pass in the hall, ride the

elevator, or the like, remember it is not because they are being rude, but because they are not

supposed to talk with you, nor you with them. If anyone should try to talk to you about the case,

please bring it to my attention promptly.

        Second, do not read or listen to anything touching on this case that is not admitted into

evidence. By that, I mean, if there is a newspaper or internet article or television or radio report

relating to this case, do not read the article or watch or listen to the report.

        Third, do not try to do any research or investigate the case on your own. During the course

of the trial and including this weekend before the trial begins, you must not conduct any

independent research about the case, the matters in the case, or the individuals or entities involved

in the case. In other words, you should not consult dictionaries or reference materials (in print,

electronic, or other format) or search websites or blogs on the internet. Also, again, should there

happen to be a newspaper article, internet article, or television or radio report relating to this case,

do not read the article or watch or listen to the report. It is important that you decide this case

based solely on the evidence presented in the courtroom. Please do not try to find out information

from any other sources.

        I know that many of you use cell phones, iPhones and other smartphones, iPads and other

tablets, the internet, and other forms of technology. You must not talk to anyone about this case

or use these tools to communicate electronically with anyone about the case. This includes your

family and friends. You may not communicate with anyone about the case on your cell phone or


                                                    2
Case 1:18-cv-01019-MN Document 437 Filed 08/17/21 Page 4 of 4 PageID #: 19817




smartphone, through e-mail, your tablet, text messaging, on Twitter, through any blog or website,

through any internet chat room, or by way of any other social networking web sites, including but

not limited to Facebook, Twitter, Instagram, LinkedIn, and YouTube.

       Finally, you should not form any conclusion as to the claims until all the evidence is in.

Keep an open mind until you start your deliberations at the end of the case. You will receive

detailed instructions on the law at the end of the case, and those instructions will control your

deliberations and decision.

       And with that, I will say thank you all very much in advance for your service. You are

excused. We’ll see you back here at 9:00 a.m. on Monday.




                                               3
